Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112 

1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
	As per independent claim 1, it is uncleared whether or not “a set operation” (line 11) is the same as “a set operation” (line 6).  It is uncleared whether or not “a multi-core processing unit” (line 4 from the bottom) is the same as “a multi-core processing unit” (lines 6-7).  The “includes least a first matrix” (line 8) should be –include at least a first matrix--.
	As per independent claim 16, it is uncleared whether or not “a set operation” (lines 1-2) is the same as “a set operation” (line 7).  It is uncleared whether or not “a multi-core processing unit” (line 4 from the bottom) is the same as “a multi-core processing unit” (line 2).  The “includes least a first matrix” (line 4) should be –include at least a first matrix--.
	As per independent claim 20, it is uncleared whether or not “a set operation” (lines 1-2) is the same as “a set operation” (line 10).  It is uncleared whether or not “a processing unit” (line 4 from the bottom) is the same as “a processing unit” (line 2).  
Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
Regarding step 1, claim 1 is a system, and claims 16 and 20 are method, so they fall within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations “one or more processors”, and “one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform a method for using a sparse matrix library of a processor to perform a set operation using matrix operations offered by a multi-core processing unit, the method comprising:”
 “representing an input set as at first matrix collection that includes least a first matrix, the first matrix including a bit value at each position that has an index having a same value as an element of the input set”, 
“identifying a set operation to be performed on the input set”,
 “identifying one or more operands to be used in the identified set of operation on the input set; representing the one or more operands using a second set that includes a second matrix collection that includes at least a second matrix, the second matrix including a bit value at each position that has an index having a same value as any of the one or more operands”,
 “identifying a sparse matrix operation that corresponds to the set operation”, 
“using a multi-core processing unit to perform the sparse matrix operation upon the first and second matrices to thereby obtain an output matrix; and 
representing the output matrix as an output set that represents a result of performing the set operation upon the input set.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 1, regarding step 2A prong 2, the claim does not recite any additional elements.  However, those additional elements do not integrate the judicial exception into a practical application. Claim 1 recites “one or more processors” & “a multi-core processing unit”.  The “one or more processors” & “a multi-core processing unit” maybe a general-purpose processor/computer system, i.e., paras. [0018] and [0024]. Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Referring to claim 16, regarding step 2A prong 1, claim 16 is directed to an abstract idea. Claim 16 recites the limitations “a method for using a sparse matrix library of a processor to perform a set operation using matrix operations offered by a multi-core processing unit, the method comprising: 
“representing an input set as at first matrix collection that includes least a first matrix, the first matrix including a bit value at each position that has an index having a same value as an element of the input set”, 
“identifying a set operation to be performed on the input set”, 
“identifying one or more operands to be used in the identified set of operation on the input set”, 
“representing the one or more operands using a second set that includes a second matrix collection that includes at least a second matrix, the second matrix including a bit value at each position that has an index having a same value as any of the one or more operands”, 
“identifying a sparse matrix operation that corresponds to the set operation”, 
“using a multi-core processing unit to perform the sparse matrix operation upon the first and second matrices to thereby obtain an output matrix”, and 
“representing the output matrix as an output set that represents a result of performing the set operation upon the input set.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even 
Referring to claim 16, regarding step 2A prong 2, the claim does not recite any additional elements.	 However, those additional elements do not integrate the judicial exception into a practical application. Claim 1 recites “processor” & “a multi-core processing unit”.  The “processor” & “a multi-core processing unit” maybe a general-purpose processor/computer system, i.e., paras. [0018] and [0024]. Accordingly, the abstract idea is not integrated into a practical application.	
  Regarding step 2B, claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 17-19, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which it depend. They are therefore rejected for essentially the same reasons as claim 16.
Referring to claim 20, regarding step 2A prong 1, claim 20 is directed to an abstract idea. Claim 20 recites the limitations “a method for using a sparse matrix library of a processor to perform a set operation using matrix operations offered by a processing unit, the method comprising:” 
 “representing an input set of key-value pairs as at first matrix collection comprising a first matrix representing keys, the first matrix including a bit value at each position that corresponds to a key of the input set, the first matrix collection also comprising a third matrix representing corresponding values, the third matrix including the value at each position that has an index that is of the same position as the corresponding key for the value”, 
“identifying a set operation to be performed on the input set”, 
“identifying one or more operands to be used in the identified set of operation on the input set; representing the one or more operands using a second matrix collection that includes at least a second matrix, the second matrix including a bit value at each position that has an index having a same value as any of the one or more operands”, 
“identifying a sparse matrix operation that corresponds to the set operation”, 
“using a processing unit to perform the sparse matrix operation upon the first and second matrices to thereby obtain an output matrix”, and 
“representing the output matrix as an output set that represents a result of performing the set operation upon the input set.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 20, regarding step 2A prong 2, the claim does not recite any additional elements.	 However, those additional elements do not integrate the judicial exception into a practical application. Claim 1 recites “processor” & “a processing unit”.  The “processor” & “processing unit” maybe a general-purpose processor/computer system, i.e., paras. [0018] and [0024]. Accordingly, the abstract idea is not integrated into a practical application.	
  Regarding step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

5.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the computing system comprising: 
one or more processors; and 
one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform a method for using a sparse matrix library of a processor to perform a set operation using matrix operations offered by a multi-core processing unit, the method comprising: 
representing an input set as at first matrix collection that includes least a first matrix, the first matrix including a bit value at each position that has an index having a same value as an element of the input set; 
identifying a set operation to be performed on the input set; 
identifying one or more operands to be used in the identified set of operation on the input set; 
representing the one or more operands using a second set that includes a second matrix collection that includes at least a second matrix, the second matrix including a bit value at each position that has an index having a same value as any of the one or more operands; 
identifying a sparse matrix operation that corresponds to the set operation; 
using a multi-core processing unit to perform the sparse matrix operation upon the first and second matrices to thereby obtain an output matrix; and 
representing the output matrix as an output set that represents a result of performing the set operation upon the input set features as recited in independent claim 1.  Similar language is used in independent claims 16 & 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/ 		Primary Examiner, Art Unit 2182